EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 5/27/2021.

The application has been amended as follows: 
Amend claim 9 as follows:
A method of forming [[a]] the film as claimed in claim 7, comprising: 
providing a sheet from [[a]] the polyamide composition; and 
biaxial stretching of the sheet to form [[a]] the film, 
    PNG
    media_image1.png
    370
    720
    media_image1.png
    Greyscale

wherein the sheet of the polyamide composition is biaxially stretched at a rate of 20mm/sec to 100mm/sec.

Claims 1, 3, and 5-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Aoki (JP S53-006355; citations refer to the machine translation filed 12/23/2020) discloses polyamide films comprising an aliphatic polyamide (A) and an aromatic polyamide (B) (abstract; title; p2). A suitable aliphatic polyamide is nylon 6 (PA 6), among others (p2). A suitable aromatic polyamide is a copolymer of poly(hexamethyleneisophtalamide/hexamethyleneterephthalamide) (i.e., PA 6I/6T), among others, at a ratio of 6I/6T in the range of 65/35 to 45/55 (p3). The examiner notes the machine translation incorrectly identifies the range as “65/65-45155”; however, see paragraph 8 on page 3 (also labeled as page 335) of the original JP ‘355 document where the proper range can be seen. Aoki teaches the relative ratio aliphatic polyamide (A) to aromatic polyamide (B) is 10/90 to 30/70 to achieve oxygen barrier properties or 65/35 to 80/20 to achieve toughness (p3). Aoki also teaches that a film consisting of only aromatic polyamide (B) has poor tear propagation resistance and can be easily torn, but the addition of polyamide (A) improves such properties (p3).
Aoki is silent with regard to a film having the easy-tear property as presently claimed. As noted, however, Aoki’s disclosure teaches away from an easy-tear property because it states tear propagation resistance and general toughness of the film can be increased by using higher relative amounts of polyamide (A) to provide a tough film. Furthermore, to arrive at the claimed invention, one of ordinary skill in the art would have to: select PA 6, select PA 6I/6T, narrowly choose the relative ratio of 6I/6T from Aoki’s broader range, and narrowly choose the relative ratio of PA 6 to PA 6I/6T from Aoki’s broader range. 
Finally, Applicant has demonstrated that not all compositions falling within Aoki’s broad disclosure result in a property as presently claimed. In particular, Comparative Example 2 of the present specification discloses a composition made from polymers within the scope of Aoki’s polyamides (A) and (B) in relative amounts consistent with Aoki’s teaching that cannot be formed into a film that can achieve the claimed easy-tear property (see the present specification at [0024]).
Therefore, the claimed invention is not rendered obvious in view of Aoki as a whole because the reference teaches away from the claimed features and not all compositions within the disclosure would result in the claimed easy-tear property.

Tachibana (JP 2010-174158; citations refer to the machine translation filed 12/23/2020) discloses a polyamide resin composition and a polyamide resin film comprising (A) nylon 6 and (B) a nylon 6I/6T copolymer [title; abstract; 0001; 0011]. The relative amount of 6I in the 6I/6T copolymer is 50-80% by weight, preferably 55-75% by weight to provide the desired level of transparency, avoid “fish eye” defects, and provide the desired mechanical properties [0015]. This corresponds to a ratio range of presently claimed repeating unit (b1) to repeating unit (b2) of 80:20 to 50:50, preferably 75:25 to 55:45. Tachibana uses 5-60 pbw of the (B) nylon copolymer relative to 100 pbw of the (A) nylon 6 to provide the desired oxygen barrier properties, toughness, and film-formation stability [0016]. This equates to a ratio range of (A) to (B) of about 95:5 to 62:38.
Tachibana is silent with regard to an easy-tear property as presently claimed. Additionally, Applicant has demonstrated that not all compositions falling within Tachibana’s broad disclosure result in a property as presently claimed. Comparative Examples 2 and 3 of the present specification disclose compositions made from polymers within the scope of Tachibana’s polyamides (A) and (B) in relative amounts consistent with Tachibana’s teaching that cannot be formed into a film that can achieve the claimed easy-tear property. Therefore, the claimed invention is not rendered obvious in view of Tachibana as a whole because not all compositions within the disclosure would result in the claimed easy-tear property and nothing of record would otherwise lead one of ordinary skill in the art to select the narrowly claimed ranges to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787